t c memo united_states tax_court charles lacy-thompson and laura lacy-thompson petitioners v commissioner of internal revenue respondent docket no 14210-12l filed date stuart siegfried stengel for petitioners theresa g mcqueeney for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date with respect to petitioners’ taxable_year all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the court’s rules_of_practice and procedure the issues for decision are are petitioners entitled under sec_6330 to dispute the underlying liability of dollar_figure for their taxable_year which is the portion of the dollar_figure accuracy-related_penalty under sec_6662 that respondent assessed and did not abate we hold that they are not did respondent abuse respondent’s discretion in determining to proceed to collect the underlying liability of dollar_figure for petitioners’ taxable_year which is the portion of the dollar_figure accuracy-related_penalty under sec_6662 that respondent assessed and did not abate we hold that respondent did not did respondent abuse respondent’s discretion in determining not to abate under sec_6404 interest on the underlying liability of dollar_figure for petitioners’ taxable_year which is the portion of the dollar_figure accuracy- related penalty under sec_6662 that respondent assessed and did not abate we hold that respondent did not findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in new york at the time they filed the petition petitioners timely filed a federal_income_tax tax_return return for their taxable_year on date respondent assessed the tax shown in that return around date petitioners filed an amended_return amended_return for their taxable_year in their amended_return petitioners showed additional tax of dollar_figure additional tax on date respondent assessed the additional tax of dollar_figure and an accuracy- related penalty under sec_6662 on that additional tax of dollar_figure petition- ers made payments of dollar_figure and dollar_figure toward the additional tax in march and date respectively the additional tax was due to petitioners’ failure to report certain income totaling dollar_figure of which dollar_figure was attributable to an adjustment that respondent made to form_1120s u s income_tax return for an s corpora- tion that coletronic computer inc coletronic an s_corporation filed for taxable_year petitioner charles lacy-thompson mr lacy-thompson the additional tax which petitioners paid in full is not at issue here who owned coletronic during petitioners’ taxable_year did not dispute - - that adjustment respondent did not assess for petitioners’ taxable_year additions to tax under sec_6651 and and a for late filing late payment and failure to pay estimated_tax respectively nor did respondent assess or accrue interest as provided by law on any such additions to tax on october and date respondent sent petitioners notices of balance due for their taxable_year around date over a year and a half before the hearing under sec_6330 discussed below that is involved in the instant case took place petitioners participated through their authorized representative petitioners’ representative in a hearing with a representative of respondent’s appeals_office in manhattan manhattan appeals_office as a result of that hearing on septem- ber and respectively petitioners through petitioners’ representative and a representative of that appeals_office executed form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment form 870-ad with respect to petitioners’ taxable mr lacy-thompson also owned coletronic during petitioners’ taxable years through year in the form 870-ad petitioners and respondent agreed that there was a dollar_figure overassessment of the dollar_figure accuracy-related_penalty under sec_6662 on the additional tax that respondent had assessed on date by so agreeing petitioners and respondent in effect agreed to a partial abatement by respondent of dollar_figure or percent of that dollar_figure accuracy-related_penalty pursuant to the form 870-ad on date respondent abated dollar_figure of the dollar_figure accuracy-related_penalty under sec_6662 that respondent had assessed on the additional tax as a result there is a balance the appeals officer who held a hearing with petitioners’ representative around date with respect to the accuracy-related_penalty under sec_6662 on the additional tax that respondent had assessed on date prepared an appeals transmittal and case memo dated date appeals_office memo that appeals_office memo stated in pertinent part the issue for appeals consideration is whether the claim_for_abatement of the accuracy-related_penalty assessed by the brookhaven irs center should be allowed the penalty resulted from unreported income items totaling dollar_figure the largest portion of which dollar_figure pertains to an 1120s business for which the amount was erroneously shown on form_1120s as a deduction an amended 1120s was later filed to correct the error it was noted that similar corrections were made for several prior years and that fact in addition to the other unreported income pertaining to wages and interest does not provide a basis for a full abatement however in view of the correction made and to foster future compliance a abatement of the penalty is recommended due for petitioners’ taxable_year of dollar_figure of that accuracy-related_penalty which petitioners have not paid on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to an assessed balance of dollar_figure accrued interest of dollar_figure and late payment penalty of zero on date petitioners executed form request for a collection_due_process or equivalent_hearing petitioners’ form which respondent received on date in petitioners’ form petitioners did not request abatement of the balance of the accuracy-related_penalty which remains unpaid instead in that form they requested that respondent abate additions to tax under sec_6651 and and a that as we found above respondent had not assessed for their taxable_year and although the notice_of_intent_to_levy did not specifically identify the assessed balance for petitioners’ taxable_year as the unpaid portion ie dollar_figure of the accuracy-related_penalty for that year and interest thereon as provided by law we infer from the respective amounts of the assessed balance and accrued interest shown in the notice_of_intent_to_levy and the fact that petitioners did not contest but paid the additional tax that the notice_of_intent_to_levy pertained to the balance of the accuracy-related_penalty and interest thereon as provided by law interest as provided by law on those additions to tax which respondent had not assessed or accrued on date a settlement officer brookhaven settlement officer with respondent’s appeals_office in brookhaven new york sent to petitioners and petitioners’ representative a letter date letter with respect to petitioners’ form that the appeals_office had received on date the brookhaven settlement officer sent to petitioners and petitioners’ representative two letters one of which was virtually identical to the date letter the other letter that the settlement officer sent to petitioners and petitioners’ representative on date stated in pertinent part we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency you are not able to dispute the liability because our records show that you raised this issue previously with the service on date petitioners’ representative requested a face-to-face hearing at the manhattan appeals_office as a result the matter to which petition- ers’ form pertained was transferred to that office on date a settlement officer manhattan settlement officer with the manhattan appeals_office sent to petitioners a letter and sent a copy of that letter to petitioners’ representative in which he indicated that that office had received petitioners’ form on date the manhattan settlement officer sent to petitioners a letter date letter and sent a copy of that letter to bruce parker in6 the date letter that settlement officer informed petitioners inter alia we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency the manhattan settlement officer asked petitioners in the date letter to provide to her within days copies of the examination documents examination documents that they received from respondent’s examining agent pertaining to their taxable_year and a copy of the signed waiver form_870 ie the form 870-ad petitioners failed to provide those documents to the manhattan settlement officer because petitioners failed to provide the manhattan settlement officer with copies of the examination documents and the bruce parker was another authorized representative of petitioners with respect to their taxable_year form 870-ad that settlement officer requested and received those documents from other representatives of respondent the manhattan settlement officer also informed petitioners in the date letter that she had scheduled a telephone hearing on date at the request of petitioners’ representative that settlement officer held a face-to-face hearing date hearing with that representative on date during the date hearing with petitioners’ representative the manhattan settlement officer discussed the case reviewed the underlying docu- ments and told petitioners’ representative that petitioners were precluded from raising and requesting abatement of the balance of the accuracy-related_penalty that was because according to the manhattan settlement officer peti- tioners already had an opportunity to and did raise and request abatement of the entire accuracy-related_penalty of dollar_figure that respondent had assessed on the additional tax the manhattan settlement officer reminded petitioners’ representative that petitioners and respondent had settled that matter when their respective representatives executed the form 870-ad in which respondent in effect agreed to and did abate dollar_figure or percent of the dollar_figure accuracy- related penalty on the additional tax that respondent had assessed on date at the date hearing petitioners did not provide any documents to the manhattan settlement officer they did not raise at that hearing any procedural questions spousal defenses or inquiries as to the appropriateness of the proposed levy with respect to the balance of the accuracy-related_penalty nor did they offer any alternatives to collection on date the manhattan appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination the notice_of_intent_to_levy was correct at the time of issuance on date you signed a form 870-ad consenting to the appeals officer’s recommendation to reduce the accuracy-related_penalty assessed for the income_tax year ending date the power_of_attorney is therefore precluded from requesting the abatement of this penalty in appeals because there was a prior oppor- tunity to do so which resulted in a mutual concession settlement an attachment to the notice_of_determination stated in pertinent part summary and recommendation the notice_of_intent_to_levy was correct at the time of issuance on date you signed a form 870-ad consenting to the appeals officer’s recommendation to reduce the accuracy-related_penalty assessed for the income_tax year ending date the power_of_attorney is therefore precluded from requesting the abatement of this penalty in appeals because there was a prior oppor- tunity to do so which resulted in a mutual concession settlement brief background the settlement officer scheduled a telephonic collection due pro- cess hearing on date pinciteam upon the request of the power_of_attorney stuart s stengel this hearing was changed to a face to face hearing scheduled at the manhattan office of appeals on date pincite 30am in a substantive letter dated date the settlement officer requested a copy of the examination documents and a copy of the signed waiver form_870 ad the requested documents were not provided to the settlement officer issues raised by the taxpayer the taxpayers’ power_of_attorney stuart s stengel requested that all penalties and interest imposed for the late filing late payment of tax and underpayment of estimated_tax for the tax_year ended decem- ber be abated the settlement officer obtained the original income_tax return and audit documents for the year ended date on date a request was made by you for a hearing at the manhattan office of appeals regarding the imposed penalty at the hearing the settlement officer informed you that you had a prior opportunity in appeals to raise abatement of this penalty which resulted in an agreement to reduce the accuracy penalty by in the amount of dollar_figure in the file was the form_870 ad signed by you consenting to the partial abatement there was no late filing penalty late payment penalty or estimated_tax penalty assessed for tax_year ending date you stated that you were under the impression that you were able to petition_tax_court for the abatement of the remaining of the penalty the settlement officer informed you that a notice_of_determination would be issued affording the right to petition_tax_court only with respect to appeals’ determination made that you are precluded from raising the penalty abatement in appeals because you had a prior opportunity to do so collection alternatives offered by taxpayer you offered no alternatives to collection challenges to the existence of sic amount of liability you are precluded from raising liability because you signed the form_870 ad consenting to a partial abatement of the accuracy related penalty the income_tax has been paid only the penalty and interest remain due and owing we considered your request for the abatement of interest but deter- mined that you do not qualify in accordance with internal_revenue_manual section we did not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the action by compliance to issue the notice_of_intent_to_levy is not more intrusive than necessary as the liability owed has not been paid or otherwise resolved in the petition that petitioners filed commencing this case they through petitioners’ representative did not allege that respondent erred in determining in the notice_of_determination not to abate the balance of the accuracy-related_penalty and interest thereon as provided by law instead petitioners alleged in the petition that for their taxable_year respondent should abate additions to tax under sec_6651 and and a and interest as provided by law on those additions to tax opinion we address first whether petitioners are entitled under sec_6330 to dispute the underlying liability that is unpaid for their taxable_year that consists of the balance ie dollar_figure of the accuracy-related_penalty ie dollar_figure that respondent assessed and did not abate petitioners through petitioners’ representative did not allege in the petition that respondent erred in determining in the notice_of_determination not to abate that balance of the accuracy-related_penalty accordingly we hold that petitioners are deemed to we have found that for petitioners’ taxable_year respondent did not assess any additions to tax under sec_6651 and and a or assess or accrue any interest thereon as provided by law instead petitioners alleged in the petition that for their taxable_year respondent should abate additions to tax under sec_6651 and and a and interest as provided by law on those additions to tax however we have found on the basis of the parties’ stipulation of facts that for petitioners’ taxable_year respondent did not assess any such additions to tax or assess or accrue any interest thereon as provided by law similarly in petitioners’ form that petitioners filed with respondent requesting a hearing under sec_6330 with respect to the notice_of_intent_to_levy that they received they did not request abatement of the balance of the accuracy-related_penalty which remains unpaid instead in that form they requested that respondent abate additions to tax under sec_6651 and and a that as we found above respondent had not assessed for their taxable continued have conceded any issue relating to the balance of the accuracy-related_penalty see rule b even if petitioners had alleged in the petition that respondent erred in determining in the notice_of_determination not to abate the balance of the accuracy-related_penalty we would nonetheless find on the record before us that petitioners are not entitled under sec_6330 to dispute that balance a person may dispute the existence or the amount of the underlying tax_liability for any_tax period if the person did not receive a notice_of_deficiency for that tax_liability or did not otherwise have the opportunity to dispute that tax_liability sec_6330 petitioners not only had the opportunity to they did dispute the entire accuracy-related_penalty when petitioners’ representative had a hearing around date with a representative of the manhattan ap- peals office as a result of that hearing petitioners through petitioners’ represen- tative and a representative of that appeals_office executed the form ad in the form 870-ad petitioners and respondent agreed that there was a dollar_figure overassessment of the dollar_figure accuracy-related_penalty under section continued year and interest as provided by law on those additions to tax which respondent had not assessed or accrued a on the additional tax that respondent had assessed on date on these facts we find that petitioners would not be entitled under sec_6330 to dispute the balance of the accuracy-related_penalty even if they had placed that balance at issue in the petition see 128_tc_48 where as is the case here the validity of the underlying liability consisting of the balance of the accuracy-related_penalty is not properly placed at issue we will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 on the record before us we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination to proceed to collect that underlying liability we consider finally whether respondent abused respondent’s discretion in determining in the notice_of_determination not to abate under sec_6404 interest on the underlying liability consisting of the balance of the accuracy- related penalty on the record before us we find that petitioners have failed to establish any error or delay attributable to an officer_or_employee of respondent being erroneous or dilatory in performing a ministerial_act within the meaning of sec_6404 or a ministerial or managerial act within the meaning of that section which requires an abatement of that interest on that record we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination not to abate under sec_6404 interest on the under- lying liability consisting of the balance of the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
